Citation Nr: 1138062	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for degenerative disc disease, L3-4 and L4-5, with compression fracture of L4 vertebral body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which erroneously denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  The RO issued a corrective rating decision in October 2006 which denied entitlement to a disability rating in excess of 30 percent for the Veteran's service-connected lumbar spine disability.

In September 2010, the Board remanded this case for further evidentiary development.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

While the evidence of record does not support a disability rating in excess of 30 percent for the Veteran's lumbar spine disability, the evidence does raise questions with regard to whether he is entitled to separate ratings for neurologic abnormalities.

The Veteran's complaints of urinary incontinence have already been construed by the RO as a separate claim for service connection; therefore, such issue is not a part of the current appeal.

Throughout the period of claim, the Veteran has complained of low back pain with intermittent radiation into his bilateral lower extremities.

VA treatment records reflect the following neurological test results for the Veteran's lower extremities.  In April 2004, motor strength, sensation, and reflexes were normal bilaterally.  In March 2005, deep tendon reflexes were normal bilaterally.  At a May 2005 VA spine examination, motor strength, sensation, and patellar reflexes were normal bilaterally, but Achilles reflexes were 1+ bilaterally; later that same day, reflexes were noted to be 2/4 bilaterally.  Later in May 2005, sensation was normal, but deep tendon reflexes were 1/4 bilaterally for the patellar and Achilles tendons.  In February 2006, motor strength, sensation, and reflexes were normal bilaterally.  In June 2006, the Veteran was assessed with lumbar radiculopathy after testing showed decreased motor strength in the right quadriceps and decreased sensation to light touch on the right lateral quadriceps and calf.  At an October 2010 VA spine examination, motor strength and sensation were normal bilaterally, but deep tendon reflexes were 1/4 bilaterally.  The examiner went on to state that there were no neurological findings to suggest any neural compromise.  Later that same day in October 2010, motor strength and deep tendon reflexes were normal bilaterally.  In January 2011, based on the results of a VA MRI, it was noted that a neurological surgery consultation was being ordered for the Veteran.

Updated VA treatment records must be obtained.  In addition, it was noted in the June 2006 VA treatment record that the Veteran had chosen to see a private physician in Cheyenne; records from this private physician may be helpful to the current claim, and must be obtained.

The Veteran should be scheduled for a VA neurological examination.  The examiner must describe the extent of any current radiculopathy or other neurological manifestations, and provide an opinion as to whether any such neurological manifestations are due to the Veteran's service-connected lumbar spine disability.  The examiner must also assess and explain the findings of the neurological testing documented in the record, as outlined above.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Medical Center in Cheyenne, Wyoming, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Reckling in Cheyenne, Wyoming.  Upon receipt of such, VA must take appropriate action to contact the identified provider and obtain all records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA neurological examination.  The examiner is to describe the extent of any radiculopathy or other neurological manifestations, and provide an opinion as to whether any such neurological manifestations are due to the Veteran's service-connected lumbar spine disability.  The examiner must assess and explain the findings of the neurological testing documented in the record.

4.  Review the claim file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

